EXHIBIT 10

 

[CISCO SYSTEMS CAPITAL

GRAPHIC APPEARS HERE]

 

 

THIRD AMENDMENT

 

To Master Agreement to Lease Equipment No. 1103

 

THIS THIRD AMENDMENT TO MASTER AGREEMENT TO LEASE EQUIPMENT NO. 1103 dated
September 4, 2003 (this “Amendment”), is entered into by and between CISCO
SYSTEMS CAPITAL CORPORATION (“Lessor”), and INTERNAP NETWORK SERVICES
CORPORATION, a Delaware corporation (formerly a Washington corporation)
(“Lessee”), and amends, and shall be deemed incorporated into, that certain
Master Agreement to Lease Equipment between Lessor and Lessee dated as of
January 20, 1998, as amended (the “Master Lease”) (such Master Lease having been
previously amended by that certain Amendment and Amendment to Master Agreement
to Lease Equipment No. 1103 and Schedules dated May 23, 2002 (the “First
Amendment” and the Second Amendment thereto dated April 14, 2003 (the “Second
Amendment”) which has been incorporated into the Master Lease), and is entered
with reference to the following:

 

A.    Lessor has requested certain modifications to the financial covenants in
the Master Lease.

 

B.    Lessor and Lessee have agreed to amend the Master Lease on the terms
provided herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Lessor and Lessee hereby agree as follows:

 

1.    DEFINITIONS

 

(a)    All capitalized terms used but not otherwise defined in this Amendment
shall have the respective meanings assigned to such terms in the Lease.

 

(b)    In addition to terms defined in the Lease, the following terms shall have
the following meanings and shall be incorporated into the Master Lease, as
amended hereby:

 

“Third Amendment” shall mean that certain Third Amendment to Master Agreement to
Lease Equipment No. 1103 between Lessor and Lessee, dated September 4, 2003.

 

“Third Amendment Effective Date” shall mean the date when all of the conditions
precedent set forth in Section 3 of the Third Amendment have been satisfied or
otherwise waived in writing by Lessor.

 

1



--------------------------------------------------------------------------------

2.    ACKNOWLEDGMENT OF LEASE OBLIGATIONS

 

Lessee hereby acknowledges, confirms and agrees that: (a) each of the Lease
Documents to which it is a party has been duly executed and delivered to Lessor
by Lessee, and each is in full force and effect as of the Third Amendment
Effective Date, (b) the agreements and obligations of Lessee contained in such
Lease Documents, including, without limitation, this Amendment, constitute the
legal, valid and binding obligations of Lessee, enforceable against it in
accordance with their respective terms, and Lessee has no valid defense to the
enforcement of such obligations, and (c) Lessor is and shall be entitled to the
rights, remedies and benefits provided for in the Lease Documents and applicable
law.

 

3.    CONDITIONS PRECEDENT

 

(a)    Conditions to Effectiveness.

 

The effectiveness of this Amendment shall be conditional upon the following
conditions having been satisfied or provided for in a manner satisfactory to
Lessor:

 

(i)    Receipt of Lease Documents.  This Amendment shall have been duly executed
by, and delivered to, Lessee and Lessor.

 

(ii)   No Events of Default.  Lessee shall not be in default under (i) any
agreement with Lessor or Cisco Systems, Inc. or (ii) any agreement with any
Person as a result of this Amendment.

 

(iii)  Representations and Warranties.  No representation or warranty by Lessee
contained herein or in any of the other Lease Documents shall be untrue or
incorrect in any material respect as of the Third Amendment Effective Date,
except to the extent that such representation or warranty expressly relates to
an earlier date and except for changes therein expressly permitted or expressly
contemplated hereunder.

 

4.    FURTHER LESSEE REPRESENTATIONS AND COVENANTS

 

Lessee hereby represents and warrants to Lessor that:

 

(a)    The representations and warranties contained in the Second Amendment were
true and correct in all material respects when made and, except to the extent
(i) that a particular representation or warranty by its terms expressly applies
only to an earlier date, (ii) Lessee has previously advised Lessor in writing as
contemplated under the Master Lease, or (iii) amended by this Amendment, are
true and correct in all material respects as of the date hereof.

 

(b)    Since April 14, 2003, no Material Adverse Change has occurred.

 

(c)    The consent of Silicon Valley Bank to Lessee’s execution, delivery and
performance of this Amendment is not required under any of the agreements
between Silicon Valley Bank and Lessee.

 

2



--------------------------------------------------------------------------------

5.    AMENDMENT TO MASTER LEASE

 

The Master Lease shall be amended as follows:

 

(a)    Amendment to Financial Covenants.    Section 4(d) of the Appendix shall
be amended and restated as follows:

 

“(d) From the period commencing on the Third Amendment Effective Date and ending
on the date on which Lessee resumes payment obligations to Lessor under the
Master Lease (the “Resumed Payment Date”), Lessee shall comply with each of the
financial covenants set forth below:

 

(i)    Minimum Revenue.    Lessee shall have for each Fiscal Quarter ending
prior to the Resumed Payment Date Minimum Revenue of not less than $32,500,000.

 

(ii)    Minimum EBITDA.    Lessee shall have for the Fiscal Quarter ending
September 30, 2003 EBITDA of not less than $0 and for each Fiscal Quarter
thereafter ending prior to the Resumed Payment Date EBITDA of not less than
$1,000,000.

 

(iii)   Minimum Unrestricted Cash Balance.    The Unrestricted Cash Balance of
Lessee shall not be less than $10,000,000 as of the end of the Fiscal Quarter
ending prior to the Resumed Payment Date.”

 

(b)    Issuance of Stock.    In consideration of the foregoing, Lessee agrees
(1) to issue to Lessor such number of shares of Lessee’s common stock, par value
$.001 per share (“Common Stock”) that are equal to $250,000 in principal amount,
based on the closing price of the Common Stock on the Nasdaq Small Cap Market on
September 3, 2003; (2) to issue such shares of Common Stock, appropriately
legended as to transfers and similar matters, to Lessor no later than September
14, 2003; and (3) to use its reasonable best efforts to cause a registration
statement with respect to such shares of Common Stock to be filed with the U.S.
Securities and Exchange Commission no later than September 14, 2003 and to be
declared effective no later than November 4, 2003.

 

6.    MISCELLANEOUS

 

(a)    Further Assurances.    The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment.

 

(b)    Binding Effect.    This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

(c)    Survival of Representations and Warranties.    All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and the other documents, and no investigation by Lessor shall affect the
representations and warranties or the right of Lessor to rely upon them.

 

3



--------------------------------------------------------------------------------

(d)    Severability.    Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment.

 

(e)    Governing Law.    The governing law section set forth in the Master Lease
shall apply to this Amendment.

 

(f)    Counterparts.    This Agreement may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.

 

(g)    Complete Agreement.    This Agreement together with other Lease Documents
constitute the complete and final agreement of the parties hereto, and
supersedes all prior or contemporaneous oral or written communications,
proposals, and discussions, with respect to the subject matter hereof.

 

IN WITNESS WHEREOF, Lessor and Lessee have caused this Amendment to be duly
executed by their authorized representatives as of the date first set forth
above.

 

CISCO SYSTEMS CAPITAL

CORPORATION,

Lessor

     

INTERNAP NETWORK SERVICES

CORPORATION

Lessee

By:           By:      

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

Title:           Title:      

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

4